Citation Nr: 0902720	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-36 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that awarded an increased rating for 
hepatitis C from 0 percent to 10 percent, effective February 
15, 2004.

In his VA Form 9 (Substantive Appeal), the veteran requested 
a hearing at a local VA office before a Member of the Board.  
VA scheduled the veteran for a Travel Board hearing in June 
2007.  However, he failed to appear for this hearing and 
provided no explanation for his absence.  Therefore, VA 
considers his request for a hearing withdrawn.  See 38 C.F.R. 
§§ 20.702(d); 20.704(d) (2008).


FINDING OF FACT

VA scheduled the veteran for an examination on January 3, 
2007.  In a November 2006 letter, VA advised the veteran that 
his appearance at this examination was necessary for VA to 
adjudicate his claim seeking an increased rating for his 
hepatitis C and the repercussions for failing to report.  The 
veteran failed to report for his scheduled VA examination and 
he has not established good cause for his failure to report 
to this examination.


CONCLUSION OF LAW

The veteran's claim for a disability rating higher than 10 
percent for hepatitis C must be denied as a matter of law.  
38 C.F.R. § 3.655 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is required.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Further, for disabilities for which service connection was 
established and an evaluation assigned prior to the assertion 
of a claim seeking a higher rating, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed, which in this case would be October 2003, 
until VA makes a final decision on the claim.  Hart; 
see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As the veteran's last compensation examination was in 
November 2004, the RO scheduled another VA examination on 
January 3, 2007, to determine the current severity of his 
service-connected hepatitis C.  Indeed, a November 2006 RO 
letter notified him of his upcoming examination and advised 
the veteran that his appearance at this examination was 
necessary for VA to adjudicate his claim seeking an increased 
rating for his hepatitis C.  The examiner indicated that the 
veteran failed to report for his January 3, 2007, VA 
examination.  A January 25, 2007 VA treatment record noted 
that he missed his appointment because he started a new job - 
a job he was able to obtain due to the success of his 
interferon treatment for his hepatitis C.  However, missing a 
VA examination due to employment responsibilities does not 
satisfy the requirements for good cause.  See 38 C.F.R. 
§ 3.655(a) (2008)

Service connection for hepatitis C has been in effect since 
February 2004.  In a January 2005 rating decision, the RO 
increased his rating to his current 10 percent evaluation.  
As such, this is not an original claim.  Instead, it is one 
seeking an increased rating for a previously service-
connected disability.

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  38 C.F.R. § 3.655(a) (2001).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

As noted above, "[w]hen a claimant fails to appear for a 
scheduled reexamination pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.655(b) mandates that the claim be 
denied, unless the appellant has good cause for his failure 
to appear."  Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  
As no such good cause has been shown, the claim must be 
denied.  Furthermore, as the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board emphasizes that, in the future, a claim for an 
increased rating for this disability may be considered, among 
other things, on a showing that he is willing to report for 
an examination.  At present, however, there is no basis upon 
which to grant the benefit sought on appeal.


ORDER

A rating higher than 10 percent for hepatitis C is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


